DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control circuit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: C and CC.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  it appears that “he” should be “The”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The originally filed disclosure does not provide an enabling support for the claimed control circuit. There are no details of how the claimed optimization is achieved.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the claim includes a range within a range, rendering the claim indefinite, as it is unclear if the claim should be limited by the broader range or the narrower range.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Churchill et al. (US 2010/0194240).
With respect to claim 1, Churchill et al. discloses a device for converting mechanical energy into electrical energy (Fig 4) including a support (item 26), a structure (item 22r’) extending along a longitudinal direction (Fig 4), said structure being suspended to the support through embedding by a first longitudinal end (Fig 4), said structure including: a mass (item 24) fastened to a second longitudinal end (Fig 4), at least one layer of piezoelectric material (items 20a and 20b) at least partly extending between the first longitudinal end and the second longitudinal end of the structure and disposed so that, when the mass moves in a direction orthogonal to the longitudinal direction, the layer is flexurally deformed (Fig 4), electrodes on either side of the layer of piezoelectric material (Fig 6, inset), transverse elements (ridges along the beam 22r’) integral with the layer of piezoelectric material extending transversely relative to the longitudinal direction over a length at least equal to half the transverse dimension of the layer of piezoelectric material (Figs 4 and 8), a beam including a central plate (item 22r’, portion between ridges/troughs) a longitudinal end of which is embedded into the support (Fig 4), and another longitudinal end of which carries the mass (Fig 4), said the transverse elements being fastened to at least one face of the central plate (Figs 4 ands 8), the at least one layer of piezoelectric material being fastened to the edges of the transverse elements (Fig 4).
With respect to claim 2, Churchill et al. discloses the device according to claim 1, wherein the transverse elements extend over the whole transverse dimension of the layer of piezoelectric material (Figs 4 and 8).
With respect to claim 3, Churchill et al. discloses the device according to claim 1, including a plurality of transverse elements parallel to each other and distributed in the longitudinal direction (Figs 4 and 8).
With respect to claim 4, Churchill et al. discloses the device according to one 3, wherein the transverse elements have a height h in the direction normal to the longitudinal direction and wherein all the transverse elements have the same height (Fig 4).
With respect to claim 5, Churchill et al. discloses the device according to claim 1, wherein the transverse elements have a height h in the direction normal to the longitudinal direction and a width La in the longitudinal direction, the ratio h/La being greater than 10-2, and preferably greater than 1 (Fig 4 and Paragraphs 66-68, which described the dimensions of the beam and structure)
With respect to claim 6, Churchill et al. discloses the device according to claim 5, wherein the structure includes a second layer of piezoelectric material (item 20b) opposite to the first layer of piezoelectric material (item 20a) relative to the neutral axis of the structure (Fig 4)
With respect to claim 7, Churchill et al. discloses the device according to claim 6, including transverse elements on the first and second layers of piezoelectric material disposed in staggered rows relative to each other (Figs 4 and 8).
With respect to claim 8, Churchill et al. discloses the device according to claim 1, wherein the transverse elements are adhered (Paragraph 67).
With respect to claim 9, Churchill et al. discloses the device according to claim 1, wherein the transverse elements are disposed along the neutral axis of the structure and layer of piezoelectric materials and/or are fastened to the edges of transverse elements (Figs 4 and 8).
With respect to claim 10, Churchill et al. discloses the device according to claim 1, including an electric circuit connected to the electrodes and configured to collect electric charges produced by the layer of piezoelectric material(s) (Fig 12).
With respect to claim 11, Churchill et al. discloses the device according to claim 10, wherein the electric circuit includes a control circuit configured to apply an optimum electric charge across the at least one layer of piezoelectric material so as to set the resonant frequency of the structure to a given value (Fig 12, Paragraph 87).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837